DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1. 8-9, 10. 18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Agusanto et al (Pub. No.: US 2007/0236514).
Regarding claims 1, 8-9, 19-18, Agusanto et al disclose a wearable display that is worn on a head of the user as the user engages the target of interest [see 0010-0011,0076, 0085, 0113],
configured to display a portion field of view to the user as the user engages the target of interest via the wearable display, wherein the portion field of view that is thereby displayed to the user by the wearable display is less than a total field of view of the user [see 0067, 0085, 0038, 0098-0101 and fig 1]
a detector that is coupled to the wearable display and is configured to capture an imaging field of view of the target of interest [see 0017, 0039];
a computing device configured to: 
filter image data from the imaging field of view of the target of interest that is included in the portion field of view [see 0012, 0132], adjust the imaging field of view of the target of interest as captured by the detector to the portion field of view of the target of interest as displayed to the user by the wearable display based on the filtered image data as included in the portion field of view, and instruct the wearable display to display to the user the portion field of view based on the filtered image data, wherein the portion field of view that is thereby displayed to the user by the wearable display is less than the total field of view of the user [see 0012,  0067, 0085, 0098-0102, 0132].

Allowable Subject Matter
Claims 2-7, 11=17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/Primary Examiner, Art Unit 3793